UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1734


DONALD C. MARRO,

                    Plaintiff - Appellant,

             v.

BRIOVARX INFUSION SERVICES INC.; DOUGLAS SPIRES; TIA JESTER;
TANYA MENEFEE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01266-LO-JFA)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald C. Marro, Appellant Pro Se. Christy Michelle Milliken, Michael Edward Tucci,
STINSON LEONARD STREET LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald C. Marro appeals the district court’s orders granting Defendants’ motion to

dismiss Marro’s civil claims and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

orders. See Marro v. BriovaRx Infusion Servs. Inc., No. 1:18-cv-01266-LO-JFA (E.D. Va.

June 11, 2019; July 2, 2019). We grant Marro leave to file a single copy of and to

supplement his informal brief and petitions, but deny leave to file a formal brief. We

further deny Marro’s motion for mandamus relief or for a writ of prohibition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2